PER CURIAM.
We affirm in part and reverse in part this appeal from a judgment and supplemental judgment in favor of the mortgagee in this mortgage foreclosure and counterclaim.
The final judgment is affirmed as the record reflects no error or abuse of trial court discretion. We also find no error or abuse of discretion as to that portion of the supplemental judgment holding that Appellee is the prevailing party and therefore entitled to an award of attorney’s fees. However, we reverse as to the amount of attorney’s fees awarded.
The record shows that the fees were incorrectly computed, as exceeding any calculation applying the undisputed number of hours incurred and the reasonable hourly rate, concerning which there is no disagreement.
Therefore, we remand for the attorney’s fees to be recalculated. As to all other issues raised, we affirm.
GUNTHER, C.J., and STONE and FARMER, JJ., concur.
BY ORDER OF THE COURT:
ORDERED, on Appellee/Cross-Appel-lant’s October 5, 1995, petition for rehearing on question of attorney fees only, it appearing to the court that:
(1) The trial court entered a judgment of foreclosure of a note and mortgage in Appel-lee/Cross-Appellant’s favor, and awarded her attorney’s fees below as the prevailing party; and
-(2)'This court affirmed that judgment and "that award on appeal, remanding only for correction of the computation of the amount of fees; and
(3) Appellee/Cross-Appellant timely served a petition for attorney’s fees on appeal, pursuant to the note and mortgage, which provided for costs of collection, including attorney’s fees on appeal; and
(4) AppellanVCross-Appellee has made no showing why Appellee/Cross-Appellant should not be entitled to attorney’s fees on appeal;
The petition for rehearing is granted and Appellee/Cross-Appellant’s November 10, 1994, petition for attorney’s fees and costs is hereby granted.